COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Cora Lea Byford v. Lila Thompson

Appellate case number:    01-20-00180-CV

Trial court case number: 20CCV0001

Trial court:              County Court of Chambers County

       Appellant’s brief was originally due on May 11, 2020. The En Banc court issued an order
on May 19, 2020, extending the time for all pending motions for extension until June 30, 2020.
We granted appellant’s motion for extension until August 3, 2020. Notice of late brief issued on
August 12, 2020, advising appellant that unless her brief was filed within 10 days, the appeal might
be dismissed. Appellee filed a motion to dismiss on August 13, 2020, seeking dismissal based on
appellant’s failure to file a brief. On August 24, 2020, appellant filed a second motion for
extension and the Court granted this until October 12, 2020. Another notice of late brief issued on
October 21, 2020. This notice was returned to the Court undelivered. On January 15, 2021,
appellee filed another motion to dismiss. Appellant filed a third motion for extension which the
Court granted until March 4, 2021. No brief has been filed.
       The Court will dismiss this appeal this appeal unless appellant files her brief within 10
days of the date of this order. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __March 18, 2021_____